Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Election/Restriction
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-3, drawn to a method of inhibiting acquisition of resistance to T cell mediated killing of tumor cells comprising reducing the expression or activity of one or more cell adhesion molecules in a tumor cell, classified in A61K 31/519; and A61P 35/00.
II. Claims 4-5, drawn to methods of identifying inhibitors of development of an antibody-dependent cellular cytotoxicity (ADCC) resistant phenotype; and a method of identifying agents able to reverse an ADCC resistant phenotype, comprising adding potential agents to a model of ADCC resistance, classified in G01N 33/5032.
The inventions are independent or distinct, each from the other because:
Inventions I and II are unrelated.  Inventions are unrelated if it can be shown that they are not disclosed as capable of use together and they have different designs, modes of operation, and effects (MPEP § 802.01 and § 806.06).  In the instant case, the different inventions are drawn to distinct processes that have different purposes and are not used together. Invention I is drawn to inhibiting acquisition of resistance to T-cell mediated killing of tumor cells comprising reducing the expression or activity of a cell adhesion molecule, while invention II is drawn to identifying agents able to inhibit and reverse the development of ADCC resistant phenotype; the inventions as such don’t overlap in scope. Moreover, the active steps of the inventions differ from each other. The process of invention I requires reducing the expression or activity of a cell adhesion molecule in a tumor cell, while the processes of invention II require screening a group of potential compounds or agents in a model of ADCC resistance. Furthermore, the process of invention I can be carried out in vivo, while the processes of invention II are specifically carried out in vitro. As the inventions are drawn to processes that have different purposes as well as require distinct, non-overlapping active steps, the processes are unrelated and distinct. 
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply: as discussed in section 2 above, the processes have different utility and require distinct, non-overlapping active steps. Furthermore, the active steps of invention I, e.g., reducing the activity or expression of a cell adhesion molecule in a tumor cell, aren’t recited in the processes of invention II, and vice versa. Furthermore, the processes are categorized in different CPC classes and subclasses. Undue burden would be required to search the inventions together since the processes accomplish different purposes, recite different active steps, and would necessitate separate search and examination.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.

Election of Species
This application contains claims directed to the patentably distinct species of cell adhesion molecules, agents for reducing the expression or activity of a cell adhesion molecule, and potential agents to inhibit development of, and reverse an ADCC resistant phenotype. The species are independent or distinct because they possess distinct characteristics which would require individual search and examination. In addition, these species are not obvious variants of each other based on the current record.
If invention I is elected, the following species elections are required, for initial search and examination:
a) Election of a cell adhesion molecule; and
b) Election of an agent or compound to reduce the expression or activity of a cell adhesion molecule.
If invention II is elected, the following species election is required for initial search and examination:
c) Election of a single potential agent to inhibit the development of, and/or reverse an ADCC resistant phenotype. 
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, claims 1-2 as to invention I; and claims 4-5 as to invention II are generic.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply:  the species possess diverse characteristics and would necessitate separate and non-overlapping search and examination. Cell adhesion molecules vary significantly with respect to structure and mechanisms of action.  CAMs are broadly categorized within four major families, including IgSF CAMs, integrins, cadherins, and selectins, with many subtypes within the major families that are distributed within distinct tissues. For instance, E-cadherins are specific to epithelial cells, R-cadherins found on the surfaces of retinal cells, and M-cadherins with muscle cells. Additionally, many thousands of agents exist that are capable of reducing the expression or activity of any CAM; these agents vary significantly with respect to chemical structure as well as mechanistic activity. Some examples of inhibitors of the CAM, acyltransferase p300, include carnosol, a phenolic diterpene compound; the compound A-485, which has a dihydroindene core ring; and the compound spermidine. Known inhibitors of STAT1 expression or activity include ruxolitinib, fludarabine, and nifuroxazide, all having completely different chemical structures. The species of agents that reduce the expression or activity of one or more CAMs therefore comprise many different chemical structures, and would require distinct, non-overlapping text and structure searches. Regarding the species of potential agents to inhibit the development of, and reverse an ADCC resistant phenotype, millions of different agents fall into this category, possessing highly diverse chemical structures as well as biological functions. 
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAH PIHONAK whose telephone number is (571)270-7710. The examiner can normally be reached Monday-Friday 9:00-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kortney Klinkel can be reached on 571-270-5239. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SARAH . PIHONAK
Primary Examiner
Art Unit 1627



/SARAH PIHONAK/Primary Examiner, Art Unit 1627